Citation Nr: 1538294	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  12-04 248	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to February 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A hearing was held in this matter before the Board in August 2012.  A hearing transcript is of record.

In the November 2014 Board decision, the Board granted the reopening of the Veteran's claim for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and remanded the claim for further development and examination.  Thereafter, an April 2015 rating decision granted service connection for hypertension and assigned a 10 percent disability rating effective March 12, 2009.  Accordingly, this issue is no longer before the Board.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from March 1972 to February 1986.

2.	On July 23, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for TDIU is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant for the claim for entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal for entitlement to TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to TDIU and it is dismissed.


ORDER

The appeal as to entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities is dismissed.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


